Citation Nr: 0124535	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  01-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs death pension benefits in the 
amount of $13,413.00.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from August 1954 to June 1957.  
The veteran died in November 1995.  The appellant is the 
veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied waiver of recovery of an 
overpayment of VA death pension benefits in the amount of 
$13,413.00 upon its finding of bad faith.  


FINDING OF FACT

The appellant's failure to inform the VA of her receipt of 
income was not the result of an intent to seek an unfair 
advantage with knowledge of the likely consequences.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA death pension 
benefits in the amount of $13,413.00 is not precluded by 
fraud, misrepresentation, or bad faith on the appellant's 
part.  38 U.S.C.A. § 5302(c) (West 1991 & Supp. 2001); 38 
C.F.R. § 1.965(b)(2) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In written statements dated in September 1997, January 1998, 
and June 1998, the appellant reported that she had been 
unemployed since June 1, 1996.  In November 1999, the RO 
proposed that the appellant's VA death pension benefits be 
reduced retroactively as of February 1, 1996, due to her 
receipt of earned income for the year 1996.  In January 2000, 
the RO effectuated the proposed reduction.  The appellant was 
subsequently informed of an overpayment of VA death pension 
benefits.  In March 2000, the appellant requested a waiver of 
recovery of the overpayment.  In April 2000, the RO 
retroactively terminated payment of the appellant's VA death 
pension benefits as of February 1, 1997, due to her receipt 
of income for the year 1997.  The appellant was informed that 
the action result in an overpayment of VA death pension 
benefits to her.  In April 2000, the Committee denied waiver 
of recovery of the overpayment of VA death pension benefits 
in the amount of $13,413.00.

Recovery of an overpayment of VA death pension benefits may 
be waived if recovery of the indebtedness from the payee who 
received the benefit would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 
C.F.R. § 1.963(a) (2001).  The equity and good conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is to be given to factors such as: the fault of 
the debtor; a balancing of the fault of the debtor against 
any fault of the VA; whether collection would deprive the 
debtor of basic necessities; whether recovery would nullify 
the objective for which the benefits were intended; whether a 
failure to make restitution would result in unfair gain to 
the debtor; and whether reliance on the benefits would result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) (2001).  

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2001) provide that:

The recovery of any payment or collection 
of any indebtedness (or any interest 
thereon) may not be waived under this 
section if, in the Secretary's opinion, 
there exists in connection with the claim 
for such waiver an indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining a waiver of such 
recovery or the collection of such 
indebtedness (or any interest thereon).  

"Bad faith" denotes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the Government.  38 C.F.R. § 1.965(b)(2) 
(2001).  

In her October 2000 notice of disagreement, the appellant 
stated that she had "turned in all my income to the branch in 
Lafayette and she didn't send it in 1996 and the following 
years."  In an undated written statement received in February 
2001, the appellant reiterated that she had not worked since 
June 1996 and "reported her income to the Lafayette 
representative and she did not turn it in."  

The Board has reviewed the probative evidence including the 
appellant's statements on appeal.  The appellant acknowledged 
that she had income for the year 1996 and subsequent years.  
She asserts that she attempted to inform the RO about the 
additional income to no avail.  The Board observes that the 
appellant has not conducted herself with an apparent intent 
to seek an unfair advantage over the VA with knowledge of the 
likely consequences.  Therefore, the Board concludes that the 
record does not establish an element of fraud, 
misrepresentation or bad faith towards the Government on the 
appellant's part as would preclude waiver of recovery of the 
overpayment of VA death pension benefits as a matter of law.  


ORDER

Waiver of an overpayment of VA death pension benefits in the 
amount of $13,413.00 is not precluded by a finding of fraud, 
misrepresentation or bad faith.  


REMAND

In light of the Board's decision above, the standard of 
equity and good conscience is for application.  The standard 
was not previously addressed by the RO.  Additionally, the 
Board finds that both a due and payable audit and a current 
financial status report from the appellant would be helpful 
in applying the standard.  

The Georgia Department of Veterans Service submitted a March 
2001 Statement of Accredited Representative in Appealed Case 
(VA Form 646) in support of the appellant's waiver request.  
A review of the claims files does not reflect that the 
appellant has executed an Appointment of Veterans Service 
Organization as Claimant's Representative, (VA Form 21-22), 
in favor of the Georgia Department of Veterans Service or any 
other representative.  

The statutes and regulations governing the adjudication of 
claims for VA benefits have recently been amended.  The 
amended statutes direct that, upon receipt of a complete or 
substantially complete application, VA shall notify the 
appellant of any information and any medical or lay evidence 
not previously provided to the VA that is necessary to 
substantiate her claim.  The VA shall make reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate her claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); enacted at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  

On August 29, 2001, VA issued regulations implementing the 
provisions of the VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits."  
See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The appellant's request for waiver of recovery of the 
overpayment of VA death pension benefits in the amount of 
$13,413.00 has not been considered under the amended statutes 
and regulations.  Therefore, the claim must be returned to 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant 
and request that she clarify whether she 
desires to be represented in the instant 
appeal and, if so, execute an appropriate 
power of attorney in favor of her choice 
of accredited representative.

2.  The RO should request that the 
appellant verify her income for the years 
1996 and 1997.

3.  The RO should request that the 
appellant complete a Financial Status 
Report (VA Form 20-5655).  

4.  The RO should prepare a complete paid 
and due audit for the entire period of the 
overpayment.  The appellant should be sent 
a copy of the audit and a full explanation 
of the calculations relied upon to 
determine the amount and period of the 
overpayment.  

5.  The Committee must then review the 
claims file and ensure that all 
notification and development actions 
required by the VCAA and the implementing 
regulations are fully met.

6.  The Committee should then 
readjudicate the appellant's request for 
waiver of recovery of an overpayment of 
VA death pension benefits with express 
consideration of the provisions of 38 
C.F.R. § 1.965(a) and each element of the 
equity and good conscience standard.

If the claim is denied, the appellant should be provided with 
a supplemental statement of the case and be given the 
opportunity to respond.  The appellant is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the appellant's claim.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

